Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-44 are now pending in the application under prosecution and have been examined. Claims 1-23 have been canceled.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art. 

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
The examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0031753 (Chinnakkonda) in view of US 2018/0137004 (Gao et al).

With respect to claims 24, 31, and 38, US 2017/0031753 (Chinnakkonda) teaches for managing mirroring data from a primary server to a secondary server having a secondary storage with computer program product for managing mirroring data (system end method for mirrored memory subsystem comprising a memory comprising a first memory portion and a second memory portion redundantly mirrored to the first memory portion) [Abstract; Par. 0013-0015; Par.0046-0047], the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that is executed by a processor to perform operations (program instructions run by a processor on a computer 100 or particular machine configured that causes the computer/machine to mirror the memory into a first portion and into a redundant second portion) [Par. 0029], the operations comprising: determining whether the processor is performing a critical task with respect to a storage array that if delayed increases a risk of data loss (a controller to determine adverse effects impacting performance and the rate of soft errors detected) [Par. 0050-0051]; and sending a message to the primary server to cause the primary server to reduce a rate at which data is mirrored from the primary server to the secondary server in response to determining that the critical task is being performed and that the processor utilization at the processor exceeds the utilization threshold (dynamically adjusts the reduced rate based on the number of soft errors detected  where the second portion of the mirrored memory mirrored at reduced rate) [Par. 0013; Par. 0022; Par. 0054].
Chinnakkonda  teaches a controller to determine adverse effects impacting performance and the rate of soft errors detected within data read from the first memory portion exceeds a predetermined maximum threshold) [Abstract; Par. 0013-0015]; but fails to specifically teach determining whether a processor utilization at a processor managing access to the secondary storage exceeds a utilization threshold. However, Gao teaches system with multiple storage array to create redundant backups of the client information comprising data 

With respect to claims 25, 32, and 39, Chinnakkonda and Gao, combined, teach managing mirroring data, wherein the critical task comprises rebuilding the storage array to recover from a failed storage device at the secondary storage [(Chinnakkonda teaches detecting fault within the first portion of the memory wherein the second portion may be utilized without, or little, disruption and the first portion and the second portion can re-synchronize when repairs are completed, dynamically adjusts the reduced rate based on the number of soft errors detected  where the second portion of the mirrored memory mirrored at reduced rate (Par. 0009; Par. 0052); GAO teaches monitoring the status of individual RAID disks for data scrubbing performed on the RAID and  dynamically modify data scrub rates based on RAID analysis (Par. 0011-0014)].

With respect to claims 26, 33, and 40, Chinnakkonda and Gao, combined, teach managing mirroring data, wherein the operations further comprise: determining a remaining fault tolerance comprising a number of remaining operational storage devices that can fail, excluding the failed storage device, and still allow recovery of data in the storage array; and determining a level of reduction of the rate at which mirrored data is transferred to the secondary server from multiple levels of reduction based on the remaining fault tolerance, wherein the message sent to the primary server indicates a level of reduction, of the multiple levels of reduction, to cause the secondary server to reduce the rate at which mirrored data is transferred according to the level of reduction [(Chinnakkonda teaches detecting fault within the first portion of the memory wherein the second portion may be utilized without, or little, disruption and the first portion and the second portion can re-synchronize when repairs are completed, dynamically adjusts the reduced rate based on the number of soft errors detected  where the second portion of the mirrored memory mirrored at reduced rate (Par. 0009; Par. 0052); GAO teaches monitoring the status of individual RAID disks for data scrubbing performed on the RAID and  dynamically modify data scrub rates based on RAID analysis (Par. 0011-0014)]..

With respect to claims 27, 33, and 41, Chinnakkonda and Gao, combined, teach managing mirroring data, wherein the critical task comprises the secondary server handling  [GAO teaches monitoring the status of individual RAID disks for data scrubbing performed on the RAID and dynamically modify data scrub rates based on RAID analysis (Par. 0011-0014)].

With respect to claims 28, 34, and 42, Chinnakkonda and Gao, combined, teach managing mirroring data, wherein the processor utilization comprises a first processor utilization, wherein the operations further comprise: determining whether a second processor utilization at the processor exceeds the utilization threshold after sending the message; and reducing, by the processor, a rate at which data mirrored from the primary server is processed in response to determining that the second processor utilization exceeds the utilization threshold [(Chinnakkonda teaches detecting fault within the first portion of the memory wherein the second portion may be utilized without, or little, disruption and the first portion and the second portion can re-synchronize when repairs are completed, dynamically adjusts the reduced rate based on the number of soft errors detected  where the second portion of the mirrored memory mirrored at reduced rate (Par. 0009; Par. 0052); GAO teaches monitoring the status of individual RAID disks for data scrubbing performed on the RAID and  dynamically modify data scrub rates based on RAID analysis (Par. 0011-0014)].

With respect to claims 29, 35, and 43, Chinnakkonda and Gao, combined, teach managing mirroring data, wherein the processor is implemented in a device adaptor for the secondary server managing access to the secondary storage to manage the rate at which data is mirrored from the primary sever to the secondary server [(Chinnakkonda teaches detecting fault within the first portion of the memory wherein the second portion may be utilized without, or little, disruption and the first portion and the second portion can re-synchronize when repairs are completed, dynamically adjusts the reduced rate based on the number of soft errors detected  where the second portion of the mirrored memory mirrored at reduced rate (Par. 0009; Par. 0052); GAO teaches monitoring the status of individual RAID disks for data scrubbing performed on the RAID and  dynamically modify data scrub rates based on RAID analysis (Par. 0011-0014)].

With respect to claims 30, 36, and 44, Chinnakkonda and Gao, combined, teach managing mirroring data, wherein the message is further sent to the primary server to cause the primary server to reduce the rate at which data is mirrored in response to determining that a failover to the device adaptor from another device adaptor at the secondary server and that the processor utilization at the processor exceeds the utilization threshold [(Chinnakkonda teaches detecting fault within the first portion of the memory wherein the second portion may be utilized without, or little, disruption and the first portion and the second portion can re-synchronize when repairs are completed, dynamically adjusts the reduced rate based on the number of soft errors detected  where the second portion of the mirrored memory mirrored at reduced rate (Par. 0009; Par. 0052); GAO teaches monitoring the status of individual RAID disks for data scrubbing performed on the RAID and  dynamically modify data scrub rates based on RAID analysis (Par. 0011-0014)].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0149861 (Grube et al) teaching method generating a plurality of encoded slices from a data segment using an error encoding function.
US 2012/0042139 (Coronado et al) teaching apparatus, system, and method are disclosed for maintaining asynchronous mirroring.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136